

115 HR 3399 IH: Fair Tax Treatment for Manufactured Housing Community Cooperatives Act
U.S. House of Representatives
2017-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3399IN THE HOUSE OF REPRESENTATIVESJuly 26, 2017Mr. Ellison introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to allow a deduction for interest and taxes relating to land used for dwelling purposes owned or leased by cooperative housing corporations. 
1.Short titleThis Act may be cited as the Fair Tax Treatment for Manufactured Housing Community Cooperatives Act.  2.Deduction allowed for interest and taxes relating to land used for dwelling purposes owned or leased by cooperative housing corporations (a)In generalSubparagraph (B) of section 216(b)(1) of the Internal Revenue Code of 1986 is amended by inserting or land, after building,.  
(b)Effective dateThe amendment made by subsection (a) shall apply to amounts paid or accrued after December 31, 2017.  